IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40900
                         Summary Calendar
                        __________________


MYRON C. DAGLEY,

                                      Plaintiff-Appellant,

versus

CITY OF DENISON, TEXAS, ET AL.,

                                      Defendants-Appellees,

JOHN DOES 1-15; JANE DOES, 1-5,

                                      Defendants.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:95-CV-55
                        - - - - - - - - - -
                            May 17, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Myron C. Dagley challenges the grant of summary judgment for

the defendants-appellees.   He does not challenge the district

court's imposition of sanction.   Therefore, that issue is deemed

abandoned on appeal.   See Eason v. Thaler, 14 F.3d 8, 9 n.1 (5th

Cir. 1994).

     We have carefully reviewed the appellate arguments and the

record.   For essentially the same reasons upon which the district


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-40900
                                -2-

court relied, see Dagley v. Lovell, No. 4:95cv55 (E.D. Tex. Oct.

13, 1995), we conclude that the district court did not err in

granting summary judgment for the defendants-appellees.

     Dagley's argument concerning alleged judicial bias against

him by the district court is without merit.   See Liteky v. United

States, 114 S. Ct. 1147, 1157-58 (1994).

     Dagley's appeal is without arguable merit and thus

frivolous.   Because it is frivolous, it is dismissed.    See 5th

Cir. R. 42.2.

     DISMISSED.